          Case 1:18-cv-01371-CRC Document 28 Filed 07/14/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TENARIS S.A., TALTA-TRADING
E MARKETING SOCIEDADE UNIPESSOAL LDA,

                                         Petitioners,
                           v.                                   Case No. 1:18-cv-1371-CRC

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                         Respondent.


                          RESPONSE TO PROPOSED JUDGMENT

         Pursuant to the Court’s Order, dated June 17, 2020 (D.E. 25), Respondent Bolivarian

Republic of Venezuela hereby files its response to the proposed judgment (the “Proposed

Judgment”) (D.E. 27-1) filed by Petitioners Tenaris S.A. and Talta-Trading E Marketing

Sociedade Unipessoal LDA on July 1, 2020. The Proposed Judgment provides for post-award

interest to accrue beyond the date of this Court’s ruling on June 17, 2020, which explicitly stated

that “§ 1961’s rate shall apply to the accumulation of interest from the date of this ruling.” (D.E.

26 at ECF 5). Thus, consistent with the Court’s ruling, the judgment should provide for post-

award interest of $81,910,857.23 and for post-judgment interest to accrue at the federal statutory

rate under 28 U.S.C. § 1961 from the date of the Court’s ruling – June 17, 2020.


Dated:          Washington, D.C.                        Respectfully submitted.
                July 14, 2020
                                                        CURTIS, MALLET-PREVOST,
                                                         COLT & MOSLE LLP

                                                        By: Joseph D. Pizzurro
                                                        Joseph D. Pizzurro
                                                        (D.C. Bar No. 468922)
                                                        Kevin A. Meehan
                                                        (D.C. Bar No. 1613059)
Case 1:18-cv-01371-CRC Document 28 Filed 07/14/20 Page 2 of 2




                                  1717 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20006
                                  Tel.: (202) 452-7373
                                  Fax: (202) 452-7333
                                  Email: jpizzurro@curtis.com
                                  Email: kmeehan@curtis.com

                                  Attorneys for Respondent Bolivarian
                                  Republic of Venezuela




                            -2-
